On Motion for Rehearing.
In the opinion heretofore filed in this cause, in discussing appellees’ contention that the judgment of the court beldw should be affirmed because the undisputed evidence shows that the property claimed by the plaintiff had been sold by the defendants, we say: “If the evidence showed that'the defendants .sold the property before plaintiff brought this suit, a judgment for the property against the defendants would be worthless to the plaintiff, except as a basis for a new suit to recover the value of the property, and there is force in the contention of counsel for appellees that the court below, in such case, might have properly instructed the jury to find for the defendants. Courts are not required to render vain and worthless judgments incapable of being enforced so as to give any practical benefit to the party demanding such judgment, nor is it ordinarily permissible for causes of action to be split and tried by piecemeal. It is, however, unnecessary for us to decide this point. The evidence does not show that the property was sold before the suit was brought, and, if it was sold lis pendens, a judgment againt the defendants would be enforceable against the purchaser. In the absence of evidence showing the date of the sale, we cannot presume that a judgment for the property against the defendants would not be enforceable.”
In making the above statement the court did not have in mind the existence of our statute requiring notice of the pendency of a suit affecting land to- be registered in order to charge a purchaser of such land pendente *713lite with constructive notice of the pendency of the suit. Act ofi905, Say les’ Ann. Civ. St. Supp. 1906, tit. 68a. Under this statute a judgment in favor of appellant for the land in controversy would not be enforceable against the purchaser unless it was shown that notice of the suit was registered as required by the statute, or that the purchaser bought with actual notice thereof. If actual notice was shown, a judgment in this suit would be binding upon the purchaser as to both the land and the personal property. ,
But, independent of the doctrine of lis pendens, we do not think appellees’ contention in this regard is sound, and we did not so hold in our former opinion. The right of plaintiff to recover in a suit for property cannot be defeated by the defendant showing that he had sold the property some time prior to the trial of the cause. If the evidence showed that the property was sold before the suit was brought, and plaintiff knew that fact at the time he brought the suit, and the suit was only to recover the property with no prayer for recovery of its value, the appellees’ contention might be sound; but, under the facts of this case, it cannot be sustained.
We have carefully considered the very forcible motion for rehearing filed by appellees and have concluded that we should adhere to our original opinion, and the motion is therefore overruled.
Overruled.